Citation Nr: 1439628	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  08-37 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an increased evaluation for diabetes mellitus, type II, with nephritis, to include an evaluation in excess of 20 percent prior to April 10, 2012, and an evaluation in excess of 40 percent as of April 10, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from April 1965 to April 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  This claim was previously remanded by the Board in a March 2012 rating decision.  

In addition to the physical claims file, electronic systems (Virtual VA and the Veterans Benefits Management System (VBMS)) are also associated with this claim.  Additional evidence associated with these systems, including a July 2014 statement from the Veteran's representative, has been reviewed and considered in conjunction with the below decision.  


FINDINGS OF FACT

1.  Prior to April 10, 2012, the Veteran's diabetes mellitus with nephritis required insulin and restricted diet for treatment; it did not require the regulation of activities.  

2.  As of April 10, 2012, the Veteran's diabetes mellitus with nephritis has required insulin and restricted diet for treatment; it has not been manifested with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II, with nephritis, prior to April 10, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.79, 4.119, Diagnostic Code 7913 (2013).


2.  The criteria for establishing entitlement to an evaluation in excess of 40 percent for diabetes mellitus, type II, with nephritis, as of April 10, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.79, 4.119, Diagnostic Code 7913 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  
		
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In the present case, a letter was mailed to the Veteran in February 2007 notifying the Veteran of a need to demonstrate a worsening in his diabetes mellitus, as well as an impact on his employment.  He was also notified of how VA determines the appropriate disability rating and effective date.  This letter was provided to the Veteran prior to the initial adjudication of his January 2007 claim for an increased evaluation.  Similar notice was again provided to the Veteran in letters mailed in March 2008 and December 2009.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in August 2007 and April 2012, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Records from the Social Security Administration (SSA) have also been associated with the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  

The Board recognizes that the Veteran has not been afforded a new examination since April 2012.  In Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992), the United States Court of Appeals for Veterans Claims (Court) held that fulfillment of the VA's duty to assist included thorough and contemporaneous examination be provided when the record before the Board contained no evidence of the then-current level of disability.  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).  However, the Board has not found this to mean that the Court has established a specific time limit beyond which a new examination is required.  Reexaminations are required if the evidence indicates there has been a material change in a disability or that the current rating is incorrect.  38 C.F.R. § 3.327 (2013).  In the present case, there is no evidence or allegation of a worsening of the Veteran's diabetes mellitus, to include any episodes of ketoacidosis or hypoglycemic reactions.  As such, a more recent examination is not warranted as of this time.  The examination reports already of record are comprehensive, describing in detail all objective symptomatology associated with the Veteran's disability, as well as his subjective complaints.  Thus, the examinations of record are sufficient to decide the claim currently on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate).  

Additionally, the Board finds there has been substantial compliance with its March 2012 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) obtained more recent VA treatment records and scheduled the Veteran for a new examination for the claim currently on appeal.  The AMC later issued a Rating Decision and a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

The Veteran contends that he is entitled to increased evaluations for his service-connected diabetes mellitus, type II.  For historical purposes, the Veteran was originally granted service connection for diabetes mellitus in a March 2004 rating decision.  A 20 percent evaluation was assigned under Diagnostic Code 7913, effective as of April 10, 2002.  The Board notes that the original effective date was changed to May 8, 2001, in a July 2011 rating decision.  In January 2007, VA received the Veteran's claim seeking a higher evaluation for his diabetes mellitus.  This claim was subsequently denied in a November 2007 rating decision.  A timely notice of disagreement was received from the Veteran in February 2008, but the 20 percent evaluation was continued in a November 2008 statement of the case.  The Veteran appealed the assigned rating to the Board in December 2008.  During the pendency of this appeal, the Veteran's disability evaluation was increased to 40 percent, effective as of April 10, 2012, in a November 2012 rating decision.  Since this grant did not constitute a full grant of the benefits sought on appeal, this claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  As such, the issues are entitlement to an evaluation in excess of 20 percent prior to April 10, 2012, and in excess of 40 percent as of April 10, 2012.  

Upon receipt of the Veteran's claim for an increased evaluation, the Veteran was afforded a VA examination in August 2007.  It was noted that the Veteran treated his diabetes mellitus with oral hypoglycemic agents, insulin and a restricted diet.  He visited his diabetic care provider every four to five months.  The Veteran did not have any restriction of activities or episodes of ketoacidosis or hypoglycemic reactions.  

A January 2008 letter from a VA physician with the initials R. F. L. G. notes that the Veteran had a long history of poorly controlled diabetes mellitus, type II, treated with only oral medications.  A review of the evidence of record reveals that the Veteran refused insulin treatment against recommendation for several years prior to the date of this letter.  Dr. G provided another statement in April 2008.  He noted that the Veteran had been compliant with his insulin regimen, with improved blood sugars notable.  It was also noted that the Veteran had made lifestyle changes with increased activity.  A May 2009 VA treatment record also stressed the importance of regular exercise.  In a May 2008 statement, Dr. G indicated that the Veteran's diabetic neuropathy made it difficult to walk or work, inhibiting his ability to seek employment.  A total disability evaluation based on individual unemployability (TDIU) has already been established.  

According to a January 2009 statement from Dr. G, the Veteran managed his diabetes mellitus with oral hypoglycemic agents and insulin.  He also had diabetic neuropathy and shoulder arthritis making it more difficult to perform activities of daily living.  In January 2010, Dr. G indicated that vital to the Veteran's diabetic control were regulations of his lifestyle and dietary intake.  It was noted that the Veteran had made significant changes in his lifestyle with increased activity and healthier eating habits.  

The Veteran was afforded an additional VA examination for his diabetes mellitus in April 2012.  It was noted that this condition was treated with oral hypoglycemic agents, insulin and regulation of activities.  It was noted that the Veteran had been advised to exercise to help control his blood sugar and weight.  The Board notes that this does not meet the definition of regulation of activities.  There had been no episodes of ketoacidosis or hypoglycemia requiring hospitalization and the Veteran visited his diabetic care provider less than 2 times per month.  

The preponderance of the above evidence demonstrates that an increased evaluation is not warranted for diabetes mellitus at any time during the pendency of this claim.  Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2013).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2013).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Diagnostic Code 7913 provides ratings for diabetes mellitus.  Diabetes mellitus that is manageable by restricted diet only is rated 10 percent disabling.  Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycaemic agent and restricted diet, is rated 20 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycaemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycaemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100 percent disabling.  Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Note (2) provides that, when diabetes mellitus has been conclusively diagnosed, the adjudicator is not to request a glucose tolerance test solely for rating purposes.  38 C.F.R. § 4.119.

The record reflects that prior to April 10, 2012, the Veteran's diabetes mellitus has been controlled through the use of insulin, oral hypoglycemic medication and a regulated diet.  Under 38 C.F.R. § 4.119, this warrants a 20 percent evaluation only.  A higher rating of 40 percent requires that activities must be regulated to treat the condition.  The rating criteria under Diagnostic Code 7913 includes successive rating criteria, whereby "the evaluation of each higher disability rating included the criteria of each lower disability rating, such that if a component was not met at any one level, the Veteran could only be rated at the level that did not require the missing component."  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009); see also Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).  As the medical evidence of record does not show the need for regulation of activities, a higher rating of 40 percent cannot be established.  

The Board recognizes that the Veteran has reported that his diabetes requires the regulation of activities.  For example, the Veteran asserted in a June 2008 statement that he sometimes chooses to take the bus rather than drive.  The Veteran's VA physician has also suggested that the Veteran's diabetes required a regulation of lifestyle due to increased activity.  However, "regulation of activities" is defined in Diagnostic Code 7913 as "avoidance of strenuous occupational and recreational activities."  38 C.F.R. § 4.119.  The medical evidence of record does not support the assertions of the Veteran or Dr. G that his diabetes mellitus requires regulation of activities for treatment.  

Likewise, the evidence of record demonstrates that the Veteran's diabetes mellitus has not required regulation of activities at any time since April 10, 2012.  While the examiner did indicate that regulation of activities was required, the examiner explained that the regulated activity being referred to was increased exercise for weight loss.  This is not "regulation of activities" for rating purposes.  See id.  Also, the evidence of record clearly demonstrates that a higher evaluation of 60 percent is not warranted at any time since April 10, 2012.  This requires episodes of ketoacidosis or hypoglycemic reactions.  See id.  The record reflects that the Veteran has not experienced such episodes.  There are also no compensable complications associated with the nephritis.  See 38 C.F.R. § 4.115a.  As such, an evaluation in excess of 40 percent is not warranted at any time since April 10, 2012.  

The Board recognizes that the Veteran believes he is entitled to increased evaluations both prior to, and as of, April 10, 2012.  However, the Veteran has not provided VA with any credible evidence to suggest that he meets the schedular criteria for a higher evaluation at any time during the pendency of this claim.  In a January 2010 statement, the Veteran argued that diabetes should not be rated based on regulation of activities, but rather on his physical health.  The Board is bound by the relevant statutes and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Court has held that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  

Finally, the Veteran has also submitted a number of lay statements from individuals purporting to be familiar with him.  A December 2008 statement from an individual with the initials A. P. D. notes that they would plan certain activities, such as bowling or biking, around the Veteran's limitations due to his diabetes mellitus and his left shoulder disability.  A December 2008 statement from an individual with the initials D. L. G. noted similar limitations due to a shoulder disability.  While sympathetic to the Veteran's situation, the Board notes that these assertions fail to suggest that the Veteran has been instructed to regulate his activities for purposes of medical treatment as defined by the regulation.  For purpose of applying Diagnostic Code 7913, medical evidence is required to show that occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007). As such, these assertions do not reflect that a higher schedular evaluation is warranted at any time during the pendency of this claim.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an increased evaluation for diabetes mellitus, to include an evaluation in excess of 20 percent prior to April 10, 2012, and an evaluation in excess of 40 percent as of April 10, 2012, must be denied.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b)  state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects of his service-connected diabetes mellitus on his activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular ratings.  In this respect, the Veteran has complained about having to restrict his diet and take insulin.  The assigned rating completely contemplates this impairment of function.  He has also complained of impairments related to other disabilities, such as neuropathy, but these are rated under separate diagnostic codes and not applicable at this time.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).

Lastly, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

      (CONTINUED ON NEXT PAGE)










ORDER

The claim of entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II, with nephritis, prior to April 10, 2012, is denied.  

The claim of entitlement to an evaluation in excess of 40 percent for diabetes mellitus, type II, with nephritis, as of April 10, 2012, is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


